         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia


                  BIRON GARVIN,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        4:18-cv-109



                  LT. BRAD SYKES and CPT. RAY FOWLER,




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of this Court dated September 19, 2019, the Report and

                    Recommendations of the Magistrate Judge is adopted as the opinion of the Court. As a result,

                    Defendants' Motion for Summary Judgment is GRANTED. Additionally, Plaintiff's Motion to

                    Amend is DENIED. This case stands closed.




            09/19/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
